DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 27 APR 2022.  The status of the claims is as follows:
Claims 1, 2, 4, 6, 8, 10-19, 21-23, and 26-31 are pending.
Claims 1, 14, and 18 are amended.
Claims 3, 5, 7, 9, 20, 24, and 25 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 8, 10-12, 14-16, 18, 19, 21, 22, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (Singh et al, “Controlled semiconductor nanorod assembly from solution: influence of concentration, charge, and solvent nature”, J. Mater. Chem. 2012, 22, 1562-1569, published 29 NOV 2011) in view of Ressier ‘552 (U.S. PGPub 2016/0009552, used as translation of WO2014/136023 which was published 12 SEP 2014), Cao ‘563 (U.S. PGPub 2014/0319563), and Davis ‘543 (U.S. PGPub 2010/0028543).
Claim 1 – Singh discloses a method of forming a filtering coating to a substrate (Introduction, bridging columns 1 and 2; the choice of nanorod structures control band gap and light absorption and thus serve to filter light that interacts with the substrate), comprising:
Depositing a solution on a surface of a substrate (Page 1563, Sample Preparation), wherein the solution comprises an organic solvent (Page 1563, Sample Preparation, toluene) with nanorods dispersed in the solvent (Page 1563, Sample Preparation), wherein the nanorods comprise cadmium selenide (CdSe) nanorods (Page 1563, Synthesis of CdSe nanorods);
Allowing evaporation of the solution to increase a volume fraction of the nanorods in the solution as a function of the evaporation (Page 1562, Column 2, second full paragraph discloses solvent evaporation as a means to leave ordered nanorods behind; the relationship between volume fraction and evaporation of the solvent is inherent since removal of a component of a solution automatically increases the volume fraction of the remaining components in the now-diminished solution); and
Providing an aligned deposit of the nanorods as a function of the evaporation (Page 1562, Column 2, second full paragraph and bridging 1562-1563, see also Figures 1d-1f on Page 1565).
Singh does not expressly disclose the following limitations of Claim 1:
There is no express disclosure of a number of nanorods to be deposited on the substrate.
There is no express disclosure of methylcyclohexane as a suitable solvent for nanorod deposition.
There is no express teaching relating the evaporation of the nanorods to a deposition alignment of the nanorods.
There is no express disclosure of an inverse volume of the droplet as claimed.
There is no express disclosure of the claimed average aspect ratio range of the nanorods.
There is no disclosure of drop-casting using microchannels, or of measuring an orientational and positional ordering of the nanorods within the microchannel by measuring optical birefringence or Small-angle X-ray scattering using a quartz wafer, or of depth and width parameters of the microchannel.
Regarding the number of nanorods to be deposited on the substrate, Singh discloses (bridging 1565 – 1567) that the concentration of the nanorods in the coating material affects the alignment properties of the nanorods after solvent removal.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the concentration (and necessarily the quantity) of nanorods deposited on the substrate in order to obtain a desired alignment of nanorods after the solvent has been removed.
Regarding the use of methylcyclohexane as a suitable solvent for nanorod deposition,  Ressier ‘552 discloses the use of CdSe nanostructures (PG 0240) to form assembled structures from said nanostructures (PG 0243, 0245) and teaches that toluene and methylcyclohexane are known substitutes as dispersion mediums for the nanocrystals (PG 0240).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Singh to use methylcyclohexane as the dispersion solvent as suggested by Ressier ‘552.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding the evaporation of the droplet and the alignment of the nanorods, Singh Figure 3 (Page 1566) shows multiple nanorod concentration regimes.  The medium concentration regime (line II) shows a general alignment of the nanorods along the periphery of the receding solvent droplet (the second picture in line II most specifically).  The pictures show the nanorods in solution generally aligned along the curvature of the hemispherical boundary of the droplet, the entirety of which is considered the periphery of the droplet as it recedes in all three dimensions during evaporation.
Regarding the inverse of solution volume of 9 or less limitation, Singh does not expressly disclose an inverse of solution volume of 9 or less (equivalently a droplet volume of 0.111 mL or more, equivalent to 111 microliters or more).  Singh’s droplet size is 7 microliters (Page 1563, Sample preparation).  Ressier ‘552 discloses the use of CdSe nanostructures (PG 0240) to form assembled structures from said nanostructures (PG 0243, 0245) and teaches that one method of applying the CdSe nanostructures is application of solution droplets containing the CdSe nanostructures (e.g. PG 0120).  Ressier ‘552 discloses that when droplets are used, the pattern surfaces and the solvent drop sizes must be compatible with each other and the solvent must not be excessively volatile (PG 0120; Examiner notes that Singh is also concerned with the volatility of the solvent at Page 1567, last sentence of Influence of solvent nature section).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Singh to control droplet size, and therefore droplet volume, based on the area to be coated as suggested by Ressier ‘552, as Singh wants to form aligned nanostructures in a defined area and Ressier ‘552 teaches that when working with a defined area, the droplet size must be compatible with the defined area.
Regarding the claimed aspect ratio range of the nanorods, Singh / Ressier ‘552 does not expressly disclose an aspect ratio as defined by the claims of 4.8 to 15.9 inclusive, nor does it disclose specific nanorod lengths or widths.  Singh discloses that the length and the width of the nanorods independently control optical properties of the nanorods (page 1562 bridging left and right columns, diameter defines the band gap while length optimizes light absorption).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the length and diameter, and therefore necessarily the aspect ratio as defined, of the CdSe nanorods in order to form an optical product with desired band gap and light absorption properties as indicated by Singh.  It is noted that while Singh discloses 7 x 35 nm nanorods at the top of page 1564 column 2, it is not explicit which number is the length and which is the diameter.
Singh / Ressier ‘552 are silent as to the use of microchannels in the deposition.  Cao ‘563 discloses the formation of laterally aligned nanorod assemblies (Title, Abstract, PG 0036).  The dimensions of the microchannels may be less than 200 micrometers (e.g. PG 0048, 2 micrometers).  The nanorods used to form the assembly may be CdSe (PG 0042) and may have lengths of 0.01 to 50 micrometers, diameters of 1 to 100 nanometers, and aspect ratios of 2 or greater (PG 0027).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Singh / Ressier ‘552 to form aligned nanorod assemblies on a substrate comprising microchannels as suggested by Cao ‘563, as Singh / Ressier ‘552 wants to form aligned nanorod assemblies on substrates and Cao ‘563 teaches that microchannels on the substrate may advantageously enhance the alignment of the nanorods (e.g. PG 0038).  The process of Cao ‘563 exemplifies methods that encourage alignment of the nanorods with the microchannels (e.g. PG 0036, microchannel geometries are selected such as to induce alignment of the long axis of the nanorods with the long axis of the microchannel; see also PG 0038 discussing alignment of the nanorod with the microchannel); Singh also recognizes the utility of forming organized superstructures of nanocrystals (1562 first paragraph).  With regards to specific nanorod dimensional properties, overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the length and aspect ratio of CdSe nanorods that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).  Justification for selection of a particular aspect ratio is supported by Singh as discussed above.
Regarding drop-casting of the solution, Singh and Ressier ‘552 teach that applying solution droplets to a substrate is a known means of providing the solution (Singh Page 1563, Sample Preparation; Ressier ‘552 PG 0120).
Regarding measuring an orientation and positional ordering of the nanorods within the microchannel, Cao ‘563 teaches that the process taught therein results in superparticles which are well aligned in the microchannels (PG 0040).  This statement inherently requires an observation to determine the orientation and position of the superparticles with regards to the microchannel.
Regarding the claimed depth/width ratio of the microchannel, Singh / Ressler ‘552 / Cao ‘563 do not disclose the claimed ratio.  Cao ‘563 discloses that the shape and length of the microchannels are controllably variable to obtain desired patterns, dimensions, and densities of deposited nanorods (PG 0040).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have selected a desired shape, e.g. a desired width and a desired depth, of the microchannel to obtain a desired nanorod deposition within the microchannel.
Regarding the claimed measurement technique of the nanorods, as discussed above, Cao ‘563 inherently requires that an observation to determine the orientation and position of the superparticles with regards to the microchannel is performed but does not disclose any particular technique.  Davis ‘543 is drawn to inorganic nanocylinders in liquid crystalline form (Title, Abstract, e.g. PG 0007-0008) and teaches that a known method of measuring the alignment of a sample of said inorganic nanocylinders includes optical microscopy with the use of cross polarizers (PG 0148).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Singh / Ressler ‘552 / Cao ‘563 to measure the orientation of the CdSe superparticles using the methods of Davis ‘543, as Cao ‘563 inherently requires an observation of the alignment of the CdSe superparticles and Davis ‘543 discloses a method shown to be suitable for measuring the orientation of comparable particles.    As disclosed at Davis ‘543 PG 0125, the orientation of the nanorods relative to the alignment of the polarizer provides dark or bright regions under analysis because of birefringence; therefore, the images obtained by the method of Davis ‘543 are held as an analysis by measurement of optical birefringence.  
Claim 2 – Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 teaches the invention of Claim 1, but does not teach or suggest the claimed weight percentage of nanorods.  It is established that the concentration of nanorods in the solution is a result-effective variable with regards to the alignment of the nanorods (Singh paragraph bridging pages 1565-1567).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the concentration, and inherently the weight percentage, of nanorods in the solution in order to obtain a desired nanorod alignment in the final product.
Claim 4 – Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 teaches the invention of Claim 1, but does not teach or suggest the claimed alignment time of nanorods.  It is established that the drying time necessarily controls the alignment time (Singh Page 1565, last paragraph of Influence of solvent nature; when the solvent is removed, the nanorods stop assembly) and that the drying time controls the amount of alignment of the nanorods (previous citation).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the drying time, and inherently the aligning time, of nanorods in the solution in order to obtain a desired nanorod alignment in the final product.
Claim 6 – Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 teaches the invention of Claim 1, but does not teach or suggest the claimed alignment time of nanorods.  It is established that the drying time necessarily controls the alignment time (Singh Page 1565, last paragraph of Influence of solvent nature; when the solvent is removed, the nanorods stop assembly) and that the drying time controls the amount of alignment of the nanorods (previous citation).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the drying time, and inherently the aligning time, of nanorods in the solution in order to obtain a desired nanorod alignment in the final product.
Claim 8 – Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 teaches the invention of Claim 1 and renders obvious the selection of the droplet size (the argument for selection of droplet size / volume in Claim 1 is applicable here as well).
Claim 10 – Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 teaches the invention of Claim 1.  With regards to Singh Figure 3 (Page 1566), the medium concentration regime (line II) shows the increase in concentration and increase in alignment of the nanorods from the periphery of the solvent drop to the center of the solvent drop.
Claims 11 and 12 – Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 teaches the invention of Claim 1.  Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 further discloses (Singh bridging pages 1562 – 1563) that assembly patterns can be controlled by optimization of the net charge of the nanorod and that the formation can be easily tuned by this parameter.  Control of the net charge of the nanorod inherently controls lyotropic characteristics of the nanorods, as the net charge inherently influences how the nanorods interact with each other, the carrier material, and the substrate for deposition (e.g. higher charges interact more strongly than weaker charges, while centrally-placed charges provide different alignment effects than end-placed charges).  Singh also discloses that this parameter varies based on the underlying material of the nanorod (Page 1564-1565).  It would have been obvious to select nanorods based on net charge potentials in order to control the alignment of the deposited nanorods in the final product.
Claim 14 – Singh discloses a method of applying a filtering coating to a substrate (Introduction, bridging columns 1 and 2; the choice of nanorod structures control band gap and light absorption and thus serve to filter light that interacts with the substrate), comprising:
Depositing a solution on a surface of a substrate (Page 1563, Sample Preparation), wherein the solution comprises an organic solvent (Page 1563, Sample Preparation, toluene) with nanorods dispersed in the solvent (Page 1563, Sample Preparation), wherein the nanorods comprise cadmium selenide (CdSe) nanorods (Page 1563, Synthesis of CdSe nanorods);
Allowing evaporation of the solution to increase a volume fraction of the nanorods in the solution as a function of the evaporation (Page 1562, Column 2, second full paragraph discloses solvent evaporation as a means to leave ordered nanorods behind; the relationship between volume fraction and evaporation of the solvent is inherent since removal of a component of a solution automatically increases the volume fraction of the remaining components in the now-diminished solution); and
Providing an aligned deposit of the nanorods as a function of the evaporation (Page 1562, Column 2, second full paragraph and bridging 1562-1563, see also Figures 1d-1f on Page 1565).
Singh does not expressly disclose the following limitations of Claim 1:
There is no express disclosure of a number of nanorods to be deposited on the substrate.
There is no express teaching relating the evaporation of the nanorods to a deposition alignment of the nanorods.
There is no express disclosure of an inverse volume of the droplet as claimed.
There is no express disclosure of the claimed average aspect ratio range of the nanorods.
There is no disclosure of drop-casting using microchannels, or of measuring an orientational and positional ordering of the nanorods within the microchannel by measuring optical birefringence or Small-angle X-ray scattering using a quartz wafer, or of depth and width parameters of the microchannel.
Regarding the number of nanorods to be deposited on the substrate.  Singh discloses (bridging 1565 – 1567) that the concentration of the nanorods in the coating material affects alignment properties of the nanorods after solvent removal.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the concentration (and necessarily the quantity) of nanorods deposited on the substrate in order to obtain a desired alignment of nanorods after the solvent has been removed.
Regarding the evaporation of the droplet and the alignment of the nanorods, Singh Figure 3 (Page 1566) shows multiple nanorod concentration regimes.  The medium concentration regime (line II) shows a general alignment of the nanorods along the periphery of the receding solvent droplet (the second picture in line II most specifically).  The pictures show the nanorods in solution generally aligned along the curvature of the hemispherical boundary of the droplet, the entirety of which is considered the periphery of the droplet as it recedes in all three dimensions during evaporation.
Singh does not expressly disclose an inverse of solution volume of 9 or less (equivalently a droplet volume of 0.111 mL or more, equivalent to 111 microliters or more).  Singh’s droplet size is 7 microliters (Page 1563, Sample preparation).  Ressier ‘552 discloses the use of CdSe nanostructures (PG 0240) to form assembled structures from said nanostructures (PG 0243, 0245) and teaches that one method of applying the CdSe nanostructures is application of solution droplets containing the CdSe nanostructures (e.g. PG 0120).  Ressier ‘552 discloses that when droplets are used, the pattern surfaces and the solvent drop sizes must be compatible with each other and the solvent must not be excessively volatile (PG 0120; Examiner notes that Singh is also concerned with the volatility of the solvent at Page 1567, last sentence of Influence of solvent nature section).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Singh to control droplet size, and therefore droplet volume, based on the area to be coated as suggested by Ressier ‘552, as Singh wants to form aligned nanostructures in a defined area and Ressier ‘552 teaches that when working with a defined area, the droplet size must be compatible with the defined area.
Singh / Ressier ‘552 does not expressly disclose an aspect ratio as defined by the claims of 4.8 to 15.9 inclusive, nor does it disclose specific nanorod lengths or widths.  Singh discloses that the length and the width of the nanorods each independently control optical properties of the nanorods (page 1562 bridging left and right columns, diameter defines the band gap while length optimizes light absorption).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the length and diameter, and therefore necessarily the aspect ratio as defined, of the CdSe nanorods in order to form an optical product with desired band gap and light absorption properties as indicated by Singh.  It is noted that while Singh discloses 7 x 35 nm nanorods at the top of page 1564 column 2, it is not explicit which number is the length and which is the diameter.
Singh / Ressier ‘552 does not disclose a substrate comprising microchannels and does not expressly disclose nanorods with the given physical properties.  Cao ‘563 discloses the formation of laterally aligned nanorod assemblies (Title, Abstract, PG 0036).  The dimensions of the microchannels may be less than 200 micrometers (e.g. PG 0048, 2 micrometers).  The nanorods used to form the assembly may be CdSe (PG 0042) and may have lengths of 0.01 to 50 micrometers, diameters of 1 to 100 nanometers, and aspect ratios of 2 or greater (PG 0027).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Singh / Ressier ‘552 to form aligned nanorod assemblies on a substrate comprising microchannels as suggested by Cao ‘563, as Singh / Ressier ‘552 wants to form aligned nanorod assemblies on substrates and Cao ‘563 teaches that microchannels on the substrate may advantageously enhance the alignment of the nanorods (e.g. PG 0038).  The process of Cao ‘563 exemplifies methods that encourage alignment of the nanorods with the microchannels (e.g. PG 0036, microchannel geometries are selected such as to induce alignment of the long axis of the nanorods with the long axis of the microchannel; see also PG 0038 discussing alignment of the nanorod with the microchannel); Singh also recognizes the utility of forming organized superstructures of nanocrystals (1562 first paragraph).  With regards to specific nanorod dimensional properties, overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the length and aspect ratio of CdSe nanorods that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).  Justification for selection of a particular aspect ratio is supported by Singh as discussed above.
Regarding drop-casting of the solution, Singh and Ressier ‘552 teach that applying solution droplets to a substrate is a known means of providing the solution (Singh Page 1563, Sample Preparation; Ressier ‘552 PG 0120).
Regarding measuring an orientation and positional ordering of the nanorods within the microchannel, Cao ‘563 teaches that the process taught therein results in superparticles which are well aligned in the microchannels (PG 0040).  This statement inherently requires an observation to determine the orientation and position of the superparticles with regards to the microchannel.
Regarding the claimed depth/width ratio of the microchannel, Singh / Ressler ‘552 / Cao ‘563 do not disclose the claimed ratio.  Cao ‘563 discloses that the shape and length of the microchannels are controllably variable to obtain desired patterns, dimensions, and densities of deposited nanorods (PG 0040).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have selected a desired shape, e.g. a desired width and a desired depth, of the microchannel to obtain a desired nanorod deposition within the microchannel.
Regarding the claimed measurement technique of the nanorods, as discussed above, Cao ‘563 inherently requires that an observation to determine the orientation and position of the superparticles with regards to the microchannel is performed but does not disclose any particular technique.  Davis ‘543 is drawn to inorganic nanocylinders in liquid crystalline form (Title, Abstract, e.g. PG 0007-0008) and teaches that a known method of measuring the alignment of a sample of said inorganic nanocylinders includes optical microscopy with the use of cross polarizers (PG 0148).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Singh / Ressler ‘552 / Cao ‘563 to measure the orientation of the CdSe superparticles using the methods of Davis ‘543, as Cao ‘563 inherently requires an observation of the alignment of the CdSe superparticles and Davis ‘543 discloses a method shown to be suitable for measuring the orientation of comparable particles.    As disclosed at Davis ‘543 PG 0125, the orientation of the nanorods relative to the alignment of the polarizer provides dark or bright regions under analysis because of birefringence; therefore, the images obtained by the method of Davis ‘543 are held as an analysis by measurement of optical birefringence.  
Claim 15 – Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 teaches the invention of Claim 1, wherein the depositing the solution on the substrate comprises depositing the solution in a reservoir formed at a first end of one or more microchannels each having a width of less than 200 micrometers (Cao ‘563 PG 0048, 2 micrometers), and wherein the providing the aligned deposit of the nanorods comprises providing the alignment with the lengths of a majority of the nanorods being aligned substantially perpendicular with a length of the one or more microchannels (Cao ‘563 PG 0038 and 0036).
Claim 16 – Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 teaches the invention of Claim 1, wherein the allowing the evaporation comprises inducing evaporation by maintaining an airflow over the surface (Cao ‘563 PG 0039 discloses gas generally, PG 0048 discloses air flow specifically).
Claim 18 – Singh discloses a method of forming a filtering coating to a substrate (Introduction, bridging columns 1 and 2; the choice of nanorod structures control band gap and light absorption and thus serve to filter light that interacts with the substrate), comprising:
Depositing a solution on a surface of a substrate (Page 1563, Sample Preparation), wherein the solution comprises an organic solvent (Page 1563, Sample Preparation, toluene) with nanorods dispersed in the solvent (Page 1563, Sample Preparation);
Allowing evaporation of the solution to increase a volume fraction of the nanorods in the solution as a function of the evaporation (Page 1562, Column 2, second full paragraph discloses solvent evaporation as a means to leave ordered nanorods behind; the relationship between volume fraction and evaporation of the solvent is inherent since removal of a component of a solution automatically increases the volume fraction of the remaining components in the now-diminished solution); and
Providing an aligned deposit of the nanorods as a function of the evaporation (Page 1562, Column 2, second full paragraph and bridging 1562-1563, see also Figures 1d-1f on Page 1565).
Singh does not expressly disclose the following limitations of Claim 18:
There is no express disclosure of a number of nanorods to be deposited on the substrate.
There is no express disclosure of an alignment rate based on the volume of deposited solution.
There is no express teaching relating the evaporation of the nanorods to a deposition alignment of the nanorods.
There is no express disclosure of an inverse volume of the droplet as claimed.
There is no express disclosure of the claimed average aspect ratio range of the nanorods.
There is no disclosure of drop-casting using microchannels, or of measuring an orientational and positional ordering of the nanorods within the microchannel by measuring optical birefringence or Small-angle X-ray scattering using a quartz wafer, or of depth and width parameters of the microchannel.
Regarding the number of nanorods to be deposited on the substrate, Singh discloses (bridging 1565 – 1567) that the concentration of the nanorods in the coating material affects the alignment properties of the nanorods after solvent removal.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the concentration (and necessarily the quantity) of nanorods deposited on the substrate in order to obtain a desired alignment of nanorods after the solvent has been removed.
Regarding the claimed alignment time of nanorods based on the volume of deposited material, Singh teaches that the drying time necessarily controls the alignment time (Page 1567, last paragraph of Influence of solvent nature; when the solvent is removed, the nanorods stop assembly) and that the drying time controls the amount of alignment of the nanorods (previous citation).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the drying time, and inherently the aligning time, of nanorods in the solution in order to obtain a desired nanorod alignment in the final product, since Singh desirably wants to control the alignment of the nanorods and discloses parameters which can be adjusted to control the alignment.
With regards to the evaporation of the droplet and the alignment of the nanorods, Singh Figure 3 (Page 1566) shows multiple nanorod concentration regimes.  The medium concentration regime (line II) shows a general alignment of the nanorods along the periphery of the receding solvent droplet (the second picture in line II most specifically).  The pictures show the nanorods in solution generally aligned along the curvature of the hemispherical boundary of the droplet, the entirety of which is considered the periphery of the droplet as it recedes in all three dimensions during evaporation.
Singh does not expressly disclose an aspect ratio as defined by the claims of 4.8 to 15.9 inclusive, nor does it disclose specific nanorod lengths or widths.  Singh discloses that the length and the width of the nanorods independently control optical properties of the nanorods (page 1562 bridging left and right columns, diameter defines the band gap while length optimizes light absorption).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the length and diameter, and therefore necessarily the aspect ratio as defined, of the CdSe nanorods in order to form an optical product with desired band gap and light absorption properties as indicated by Singh.  It is noted that while Singh discloses 7 x 35 nm nanorods at the top of page 1564 column 2, it is not explicit which number is the length and which is the diameter.
Singh does not expressly disclose an inverse of solution volume of 9 or less (equivalently a droplet volume of 0.111 mL or more, equivalent to 111 microliters or more).  Singh’s droplet size is 7 microliters (Page 1563, Sample preparation).  Ressier ‘552 discloses the use of CdSe nanostructures (PG 0240) to form assembled structures from said nanostructures (PG 0243, 0245) and teaches that one method of applying the CdSe nanostructures is application of solution droplets containing the CdSe nanostructures (e.g. PG 0120).  Ressier ‘552 discloses that when droplets are used, the pattern surfaces and the solvent drop sizes must be compatible with each other and the solvent must not be excessively volatile (PG 0120; Examiner notes that Singh is also concerned with the volatility of the solvent at Page 1567, last sentence of Influence of solvent nature section).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Singh to control droplet size, and therefore droplet volume, based on the area to be coated as suggested by Ressier ‘552, as Singh wants to form aligned nanostructures in a defined area and Ressier ‘552 teaches that when working with a defined area, the droplet size must be compatible with the defined area.
Singh / Ressier ‘552 are silent as to the use of microchannels in the deposition.  Cao ‘563 discloses the formation of laterally aligned nanorod assemblies (Title, Abstract, PG 0036).  The dimensions of the microchannels may be less than 200 micrometers (e.g. PG 0048, 2 micrometers).  The nanorods used to form the assembly may be CdSe (PG 0042) and may have lengths of 0.01 to 50 micrometers, diameters of 1 to 100 nanometers, and aspect ratios of 2 or greater (PG 0027).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Singh / Ressier ‘552 to form aligned nanorod assemblies on a substrate comprising microchannels as suggested by Cao ‘563, as Singh / Ressier ‘552 wants to form aligned nanorod assemblies on substrates and Cao ‘563 teaches that microchannels on the substrate may advantageously enhance the alignment of the nanorods (e.g. PG 0038).  The process of Cao ‘563 exemplifies methods that encourage alignment of the nanorods with the microchannels (e.g. PG 0036, microchannel geometries are selected such as to induce alignment of the long axis of the nanorods with the long axis of the microchannel; see also PG 0038 discussing alignment of the nanorod with the microchannel); Singh also recognizes the utility of forming organized superstructures of nanocrystals (1562 first paragraph).  With regards to specific nanorod dimensional properties, overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the length and aspect ratio of CdSe nanorods that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).  Justification for selection of a particular aspect ratio is supported by Singh as discussed above.
Regarding drop-casting of the solution, Singh and Ressier ‘552 teach that applying solution droplets to a substrate is a known means of providing the solution (Singh Page 1563, Sample Preparation; Ressier ‘552 PG 0120).
Regarding measuring an orientation and positional ordering of the nanorods within the microchannel, Cao ‘563 teaches that the process taught therein results in superparticles which are well aligned in the microchannels (PG 0040).  This statement inherently requires an observation to determine the orientation and position of the superparticles with regards to the microchannel.
Regarding the claimed depth/width ratio of the microchannel, Singh / Ressler ‘552 / Cao ‘563 do not disclose the claimed ratio.  Cao ‘563 discloses that the shape and length of the microchannels are controllably variable to obtain desired patterns, dimensions, and densities of deposited nanorods (PG 0040).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have selected a desired shape, e.g. a desired width and a desired depth, of the microchannel to obtain a desired nanorod deposition within the microchannel.
Regarding the claimed measurement technique of the nanorods, as discussed above, Cao ‘563 inherently requires that an observation to determine the orientation and position of the superparticles with regards to the microchannel is performed but does not disclose any particular technique.  Davis ‘543 is drawn to inorganic nanocylinders in liquid crystalline form (Title, Abstract, e.g. PG 0007-0008) and teaches that a known method of measuring the alignment of a sample of said inorganic nanocylinders includes optical microscopy with the use of cross polarizers (PG 0148).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Singh / Ressler ‘552 / Cao ‘563 to measure the orientation of the CdSe superparticles using the methods of Davis ‘543, as Cao ‘563 inherently requires an observation of the alignment of the CdSe superparticles and Davis ‘543 discloses a method shown to be suitable for measuring the orientation of comparable particles.    As disclosed at Davis ‘543 PG 0125, the orientation of the nanorods relative to the alignment of the polarizer provides dark or bright regions under analysis because of birefringence; therefore, the images obtained by the method of Davis ‘543 are held as an analysis by measurement of optical birefringence.  
Claim 19 - Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 teaches the invention of Claim 18, but does not teach or suggest the claimed weight percentage of nanorods.  It is established that the concentration of nanorods in the solution affects the alignment of the nanorods (Singh paragraph bridging pages 1565-1567).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the concentration, and inherently the weight percentage, of nanorods in the solution in order to obtain a desired nanorod alignment in the final product.
Claim 21 - Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 teaches the invention of Claim 18.  Singh does not expressly disclose methylcyclohexane as a suitable solvent for nanorod deposition.  Ressier ‘552 discloses the use of CdSe nanostructures (PG 0240) to form assembled structures from said nanostructures (PG 0243, 0245) and teaches that toluene and methylcyclohexane are known substitutes as dispersion mediums for the nanocrystals (PG 0240).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Singh to use methylcyclohexane as the dispersion solvent as suggested by Ressier ‘552.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 22 – Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 teaches the invention of Claim 21.  Singh discloses that the nanorods comprise cadmium selenide (CdSe) nanorods (Page 1563, Synthesis of CdSe nanorods).
Claim 26 – Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 teaches the invention of Claim 18.  With regards to Singh Figure 3 (Page 1566), the medium concentration regime (line II) shows the increase in concentration and increase in alignment of the nanorods from the periphery of the solvent drop to the center of the solvent drop.
Claims 27 and 28 – Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 teaches the invention of Claim 18.  Singh does not particularly discuss desired luminescence properties of its coated materials.  Ressier ‘552 discloses that the nanostructure formed by the nanorods affects the luminescence and luminescence intensity of the nanorod assembly (PG 0143; Examiner notes that Ressier ‘552 is drawn to different nanocrystals, but this teaching aligns with Singh at 1562 where it is observed that length controls the light absorption properties of the nanorods).  Luminescence and luminescent intensity necessarily influence emitted photons and phonons (increased luminescence indicates more emitted photons and phonons).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Singh to use the nanorod control schemes as suggested by Ressier ‘552 for the purpose of increasing control of the nanostructure of the nanorod assembly in order to obtain a final product with desired optical properties.

Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 as applied to claims 3 and 21 above, and further in view of Ohtsu ‘169 (U.S. PGPub 2004/0007169).
Claim 13 – Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 teaches the invention of Claim 3.  Singh discloses a synthesis method for forming cadmium selenide nanotubes commensurate in scope with the claim except for the choice of solvents (page 1563, Synthesis of CdSe nanorods, using toluene and isopropanol).  Ressier ‘552 discloses the use of CdSe nanostructures (PG 0240) to form assembled structures from said nanostructures (PG 0243, 0245) and teaches that toluene, hexane, and methylcyclohexane are known substitutes as dispersion mediums for the nanocrystals (PG 0240).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Singh to use hexane and methylcyclohexane as preparation solvents as suggested by Ressier ‘552.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 does not disclose that hexane is used during the centrifugation process.  Ohtsu ‘169 is drawn to the formation of semiconductor nanoparticles and films thereof (Abstract), inclusive of CdSe (PG 0069).  Ohtsu ‘169 further discloses that in the preparation process for semiconductor nanoparticles, toluene and hexane are known solvents to be applied to semiconductor nanoparticle precipitates prior to centrifugation in order to purify the nanoparticles (PG 0094).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 to include hexane as a suitable centrifugation solvent as suggested by Ohtsu ‘169, as Ressier ‘552 performs centrifugation processes in the formation of its CdSe nanoparticles and Ohtsu ‘169 discloses that hexane and toluene are both known as suitable centrifugation solvents for a process such as Ressier ‘552.
Claim 23 - Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 teaches the invention of Claim 21.  Singh discloses a synthesis method for forming cadmium selenide nanotubes commensurate in scope with the claim except for the choice of solvents (page 1563, Synthesis of CdSe nanorods, using toluene and isopropanol).  Ressier ‘552 discloses the use of CdSe nanostructures (PG 0240) to form assembled structures from said nanostructures (PG 0243, 0245) and teaches that toluene, hexane, and methylcyclohexane are known substitutes as dispersion mediums for the nanocrystals (PG 0240).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Singh to use hexane and methylcyclohexane as preparation solvents as suggested by Ressier ‘552.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 does not disclose that hexane is used during the centrifugation process.  Ohtsu ‘169 is drawn to the formation of semiconductor nanoparticles and films thereof (Abstract), inclusive of CdSe (PG 0069).  Ohtsu ‘169 further discloses that in the preparation process for semiconductor nanoparticles, toluene and hexane are known solvents to be applied to semiconductor nanoparticle precipitates prior to centrifugation in order to purify the nanoparticles (PG 0094).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 to include hexane as a suitable centrifugation solvent as suggested by Ohtsu ‘169, as Ressier ‘552 performs centrifugation processes in the formation of its CdSe nanoparticles and Ohtsu ‘169 discloses that hexane and toluene are both known as suitable centrifugation solvents for a process such as Ressier ‘552.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 as applied to claim 16 above, and further in view of Jodat (“An experimental assessment of the evaporation correlations for natural, forced, and combined convection regimes”; Jodat et al, Proc. IMecheE Vol. 226 Part C: J. Mechanical Engineering Science, Pages 145-153, published 26 MAY 2011; accessed online 19 JAN 2022, printout attached).
Claim 17 – Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 teaches the invention of Claim 16, but does not disclose a specific airflow rate for removing solvent from the substrate, e.g. drying the substrate to form aligned nanorod assemblies.  Jodat provides an assessment of correlations between evaporation and convection, including forced convection.  Forced convection is based on the air velocity moving over the fluid (in Jodat, water; Page 145, water and Reynolds number where V is wind velocity).  Jodat notes Dalton’s theory of evaporation (page 146-147 bridging; equation 8 on page 147 contains the wind velocity in the numerator) and demonstrates (page 150, Figure 4 and paragraph immediately thereunder) that where forced convection applies, the evaporation rate increases as a function of wind velocity (in Figure 4, as velocity increases for a given vapor pressure difference, evaporation rate increases).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 to control the airflow rate over the substrate as suggested by Jodat, as Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 want to induce evaporation of solvent by maintaining an airflow over the surface and Jodat teaches that the rate of airflow over a surface affects the evaporation rate from that surface. 

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 as applied to claims 1, 14, and 18 above, and further in view of Mukhopadhyay (“Nanoscale surface modifications to control capillary flow characteristics in PMMA microfluidic devices”, Mukhopadhyay et al, Nanoscale Research Letters 2011, 6:411, accessed online 15 JAN 2022, printout attached).
Claim 29 - Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 teaches the invention of Claim 1 but does not expressly disclose a water contact angle.  Mukhopadhyay is drawn to the formation of microchannels on e.g. PMMA substrates (Abstract, Page 2 Right Column) and discloses that the static water contact angle of the substrate affects the flow of liquid through the microchannel (e.g. Figure 7 on Page 8, discussion bridging Pages 8-9).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 to control the water contact angle of the microchannel such that desired fluid flow through the microchannel is obtained as suggested by Mukhopadhyay, as Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 wants to control the deposition of nanorods in microchannels and Mukhopadhyay teaches that the flow of solutions through microchannels is affected by the contact angle of the microchannel.
Claim 30 - Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 teaches the invention of Claim 14 but does not expressly disclose a water contact angle.  Mukhopadhyay is drawn to the formation of microchannels on e.g. PMMA substrates (Abstract, Page 2 Right Column) and discloses that the static water contact angle of the substrate affects the flow of liquid through the microchannel (e.g. Figure 7 on Page 8, discussion bridging Pages 8-9).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 to control the water contact angle of the microchannel such that desired fluid flow through the microchannel is obtained as suggested by Mukhopadhyay, as Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 wants to control the deposition of nanorods in microchannels and Mukhopadhyay teaches that the flow of solutions through microchannels is affected by the contact angle of the microchannel.
Claim 31 - Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 teaches the invention of Claim 18 but does not expressly disclose a water contact angle.  Mukhopadhyay is drawn to the formation of microchannels on e.g. PMMA substrates (Abstract, Page 2 Right Column) and discloses that the static water contact angle of the substrate affects the flow of liquid through the microchannel (e.g. Figure 7 on Page 8, discussion bridging Pages 8-9).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 to control the water contact angle of the microchannel such that desired fluid flow through the microchannel is obtained as suggested by Mukhopadhyay, as Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 wants to control the deposition of nanorods in microchannels and Mukhopadhyay teaches that the flow of solutions through microchannels is affected by the contact angle of the microchannel.

Response to Arguments
Applicant’s arguments, see Remarks, filed 27 APR 2022, with respect to the rejection(s) of claim(s) 1, 14, and 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Singh / Ressier ‘552 / Cao ‘563 / Davis ‘543 for Claims 1, 14, and 18.
Applicant argues (Pages 12-13) that the previously cited references do not teach the newly added features of Claims 1, 14, and 18.  Examiner agrees and withdraws the rejections based solely on Singh / Ressier ‘552 / Cao ‘563.  However, upon further consideration, Examiner applies Davis ‘543 in combination with these references to teach every limitation of Claims 1, 14, and 18 as explained above.
Applicant does not make any particular argument to any dependent claim.  Therefore, Examiner maintains the propriety of the rejection of the other dependent claims for the reasons stated above.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712           

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712